Filing Date: 5/23/2019
Claimed Priority Date: 11/9/2018 (KR 10-2018-0137152)
Applicant(s): Lee et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the amendment filed on 4/2/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Amendment Status
The amendment filed on 4/2/2021, responding to the Office action in paper no. 7, mailed on 1/14/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1, 2, 4-8, 11, 12, 15-21 and 24-27.	
Species Restriction
Claim 1 is allowable.  The species restriction, as set forth in the Office action in paper no. 5, mailed on 9/25/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The election requirement 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive of the invention to which the claims are directed.
EXAMINER’S AMENDMENT
This application is in condition for allowance except for the formal matters regarding the title, as set forth above in paragraph 6, and the presence of claims 26 and 27 that are directed to species that were non-elected without traverse.  Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or 
The application has been amended as follows:
In the title:
Replace the title with: -- DRAM with a hydrogen-supply layer and a high-capacitance embedded capacitor with a cylindrical storage node --.

In the claims:
Cancel claims 26 and 27.
Allowable Subject Matter
Claims 1, 2, 4-8, 11, 12, 15-21, 24 and 25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Allowance.”
Conclusion
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.

Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.   Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        							
MDP/mdp
May 21, 2021